McCreary, P. J.,
Preliminary objections having been filed by defendant to the complaint in assumpsit filed in this case, on the ground that the service of the complaint on defendant is defective in that it was made upon him by the Sheriff of Beaver County mailing a certified copy of the complaint by registered mail to defendant at his residence in Follansbee, West Va., it is now ordered that the preliminary objections be sustained and that the purported service be stricken as being without authority in the law, there being no statute in Pennsylvania authorizing the sheriff to serve a nonresident of the State with a certified copy of a complaint by registered mail, in an action of assumpsit.